Exhibit 10.115
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT


This Intellectual Property Security Agreement is entered into as of December 19,
2008 by and between MIDCAP FUNDING I, LLC ("Agent") and PEREGRINE
PHARMACEUTICALS, INC. ("Grantor").


RECITALS


A.           The Lenders have agreed to make certain advances of money and to
extend certain financial accommodation to Grantor (the "Loans") in the amounts
and manner set forth in that certain Loan and Security Agreement by and between
Agent, the Lenders, Avid BioServices, Inc. and Grantor dated the Effective Date
(as the same may be amended, modified or supplemented from time to time, the
"Loan Agreement"; capitalized terms used herein are used as defined in the Loan
Agreement).  The Lenders are willing to make the Loans to Grantor, but only upon
the condition, among others, that Grantor shall grant to Agent, for the ratable
benefit of the Lenders, a security interest in certain Copyrights, Trademarks,
Patents, and Mask Works (as each term is described below) to secure the
obligations of Grantor under the Loan Agreement.


B.           Pursuant to the terms of the Loan Agreement, Grantor has granted to
Agent, for the ratable benefit of the Lenders, a security interest in all of
Grantor's right, title and interest, whether presently existing or hereafter
acquired, in, to and under all of the Collateral.


NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Loan
Agreement, Grantor hereby represents, warrants, covenants and agrees as follows:


AGREEMENT


To secure its obligations under the Loan Agreement, Grantor grants and pledges
to Agent, for the ratable benefit of the Lenders, a security interest in all of
Grantor's right, title and interest in, to and under its intellectual property
(all of which shall collectively be called the "Intellectual Property
Collateral"), including, without limitation, the following:


(a)           Any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held, including without limitation those set forth on Exhibit A attached hereto
(collectively, the "Copyrights");


(b)           Any and all trade secrets, and any and all intellectual property
rights in computer software and computer software products now or hereafter
existing, created, acquired or held;


(c)           Any and all design rights that may be available to Grantor now or
hereafter existing, created, acquired or held;


(d)           All patents, patent applications and like protections including,
without limitation, improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same, including without limitation
the patents and patent applications set forth on Exhibit B attached hereto
(collectively, the "Patents");
 

--------------------------------------------------------------------------------


 
(e)           Any trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Grantor connected with and symbolized by
such trademarks, including without limitation those set forth on Exhibit C
attached hereto (collectively, the "Trademarks");


(f)           All mask works or similar rights available for the protection of
semiconductor chips, now owned or hereafter acquired, including, without
limitation those set forth on Exhibit D attached hereto (collectively,
the  “Mask Works”);


(g)           Any and all claims for damages by way of past, present and future
infringements of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;


(h)           All licenses or other rights to use any of the Copyrights,
Patents, Trademarks, or Mask Works and all license fees and royalties arising
from such use to the extent permitted by such license or rights;


(i)           All amendments, extensions, renewals and extensions of any of the
Copyrights, Trademarks, Patents, or Mask Works; and


(j)           All proceeds and products of the foregoing, including without
limitation all payments under insurance or any indemnity or warranty payable in
respect of any of the foregoing.


This security interest is granted in conjunction with the security interest
granted to Agent, for the ratable benefit of the Lenders, under the Loan
Agreement.  The rights and remedies of Agent with respect to the security
interest granted hereby are in addition to those set forth in the Loan Agreement
and the other Loan Documents, and those which are now or hereafter available to
Agent as a matter of law or equity.  Each right, power and remedy of Agent
provided for herein or in the Loan Agreement or any of the Loan Documents, or
now or hereafter existing at law or in equity shall be cumulative and concurrent
and shall be in addition to every right, power or remedy provided for herein and
the exercise by Agent of any one or more of the rights, powers or remedies
provided for in this Intellectual Property Security Agreement, the Loan
Agreement or any of the other Loan Documents, or now or hereafter existing at
law or in equity, shall not preclude the simultaneous or later exercise by any
person, including Agent, of any or all other rights, powers or remedies.


[Signature page follows.]
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.


 

   
GRANTOR:
 
Address of Grantor:   PEREGRINE PHARMACEUTICALS, INC.       14282 Franklin
Avenue   By: /s/ Steven King  Tustin, California 92780
Attn: Paul Lytle
 
 
Title: President and CEO   
         
AGENT:
 
Address of Agent:   MIDCAP FUNDING I, LLC       7735 Old Georgetown Road, Suite
400   By: /s/ Joshua Groman  Bethesda, Maryland 20814
Attn: Portfolio Management- Life Sciences
 
 
Title: Managing Director     

 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT A


Copyrights




Description
Registration/
Application
Number
Registration/
Application
Date
     
NONE
N/A
N/A


 
4

--------------------------------------------------------------------------------

 

EXHIBIT B


Patents




Description
Registration/
Application
Number
Registration/
Application
Date
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
6,827,925
12/07/2004
     
COMPOSITION AND METHOD FOR TREATING CANCER AND IMMUNOLOGICAL DISORDERS RESULTING
IN CHRONIC CONDITIONS
6,255,291
07/03/2001
     
DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY
6,071,491
06/06/2000
     
DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY
6,017,514
01/25/2000
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
5,990,286
11/23/1999
     
DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY
5,882,626
03/16/1999
     
METHOD OF DIAGNOSING BY DETERMINING FORMIC ACID TO NICOTINIC ACID RATIO
5,879,880
04/25/1997
     
MODIFIED ANTIBODIES
5,194,594
03/16/1993
     
DETECTION OF NECROTIC MALIGNANT TISSUE AND ASSOCIATED THERAPY
5,019,368
05/28/1991
     
CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR USE IN DISEASE TREATMENT
11/339,392
01/24/2006
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
10/890,945
07/13/2004
     
METHODS AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
10/877,959
06/25/2004
     
COMBINED COMPOSITIONS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT
(Abandoned)
10/259,244
09/27/2002

 
5

--------------------------------------------------------------------------------


 
COMBINED METHODS FOR TUMOR VASCULATURE COAGULATION AND TREATMENT (Abandoned)
10/259,236
09/27/2002
     
COMBINED METHODS FOR TUMOR VASCULATURE COAGULIGAND TREATMENT (Abandoned)
10/259,227
09/27/2002
     
COMBINED COMPOSITIONS FOR TUMOR VASCULATURE COAGULIGAND TREATMENT (Abandoned)
10/259,223
09/27/2002
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
PCT/US06/002964
01/24/2006
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
AU 2006206187
08/01/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
CA 2,591,914
06/20/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
CN 200680007064.8
09/04/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
EP 06719706.1
08/22/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
IL 184406
07/04/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
IN 5739/DELNP/2007
07/24/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
JP 2007-552418
07/23/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
NZ 556065
06/22/2007
     
Fc FUSION CONSTRUCTS BINDING TO PHOSPHATIDYLSERINE AND THEIR THERAPEUTIC USE
SG 200704601-4
06/20/2007

 
6

--------------------------------------------------------------------------------


 
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
PCT/US04/020492
06/25/2004
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
AU 2004253924
11/25/2005
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
BE 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
CA 2,527,054
11/24/2005
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
CH 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
CN 200480017742.X
12/23/2005
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
DE 60 2004 015 454
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
DN 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
EP 2004785799
01/09/2006
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
EP 08010871.5
06/13/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
FI 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
FR 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
GB 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
HK 06109573.0
08/28/2006
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
IE 1 638 989
07/30/2008
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
IN 419/DELNP/2006
01/23/2006
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
NL 1 638 989
07/30/2008

 
7

--------------------------------------------------------------------------------


 
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
NZ 543495
11/10/2005
     
METHOD AND APPARATUS FOR CONTINUOUS LARGE-SCALE RADIOLABELING OF PROTEINS
SE 1 638 989
07/30/2008
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
PCT/EP02/010913
09/27/2002
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
AU 2002362487
03/03/2004
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
CA 2461905
03/26/2004
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
EP 02800138.6
04/23/2004
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
HK 02800138.6
10/05/2004
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
NZ 532539
04/26/2004
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
MC 0 627 940
05/07/2003
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
NL 0 627 940
05/07/2003
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
PT 0 627 940
05/07/2003
     
COMBINED COMPOSITIONS AND METHODS FOR TUMOR VASCULATURE COAGULATION AND
TREATMENT
SE 0 627 940
05/07/2003
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
AU 766564
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
CA 2,336,114
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
EP 1 092 028
07/02/1999

 
8

--------------------------------------------------------------------------------


 
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
DN 1 092 028
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
FR 1 092 028
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
GB 1 092 028
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
NL 1 092 028
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
JP 2000-558212
07/02/1999
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF
EP 0510644.2
05/17/2005
     
SPECIFIC BINDING PROTEINS INCLUDING ANTIBODIES WHICH BIND TO THE NECROTIC CENTRE
OF TUMOURS, AND USES THEREOF (HONG KONG)
HK 06108478.8
7/2/1999
     
MODIFIED ANTIBODIES
EP 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
DN 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
FR 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
GB 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
IT 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
CH 0 550 663
08/28/1991
     
MODIFIED ANTIBODIES
CA 2,090,700
08/28/1991
     
MODIFIED ANTIBODIES
JP 3549525
08/28/1991
     
MODIFIED ANTIBODIES
JP 2004-13610
08/28/1991
     
MODIFIED ANTIBODIES
AU 649079
08/28/1991
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
EP 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
AU 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
CH 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
DN 0 873 139
01/06/1997

 
9

--------------------------------------------------------------------------------


 
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
ES 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
FR 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
GB 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
IT 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
RU 0 873 139
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
AU 730388
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
CA 2242750
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
JP 525384/1997
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
KR 485240
01/06/1997
     
ANTIBODIES WITH REDUCED NET POSITIVE CHARGE
MX 985565
01/06/1997


 
10

--------------------------------------------------------------------------------

 

EXHIBIT C


Trademarks




Description
Registration/
Application
Number
Registration/
Application
Date
AVID BIOSERVICES, INC. (Registered)
3,362,424
01/01/2008
AVID BIOSERVICES (Registered)
3,348,388
12/04/2007
COTARA (Registered)
2,817,648
02/24/2004


 
11

--------------------------------------------------------------------------------

 

EXHIBIT D


Mask Works




Description
Registration/
Application
Number
Registration/
Application
Date
     

 
12

--------------------------------------------------------------------------------